DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed November 5, 2021 has been entered. 
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Amendment filed November 5, 2021.

Election/Restrictions
Applicant’s election of the species directed to the NaME-PrO enrichment method in the reply filed on May 7, 2021 is acknowledged. However, the elected species has been searched and found to be free of the art. As a result, the claim 33 methods drawn to non-elected species have been rejoined, and are examined on the merits.
The species election is WITHDRAWN.

Information Disclosure Statement
The Information Disclosure Statement submitted November 5, 2021 has been considered.

Allowable Subject Matter
The following claims are allowed: 1-3, 6, 15-22, 32-34, 44-47 and 53.
Independent claim 1 is directed to a method of determining the original abundance of 
mutant alleles of a target nucleic acid in a sample of genomic DNA, comprising, in part, providing DNA fragments of genomic DNA, wherein each fragment is attached to a barcode and a common sequence tag, amplifying and enriching the fragments, obtaining a measure of a total number of unique barcodes associated with the mutant target nucleic acid in the enriched portion and a total number of unique barcodes associated with the sample, and calculating a ratio of the total mutant unique barcodes to total sample unique barcodes to determine the original abundance of the mutant alleles in the sample.

	The closest prior art is Eltoukhy (WO 2015/100427) and Song1 (Elimination of unaltered DNA in mixed clinical sample via nuclease-assisted minor-allele enrichment, Nucleic Acids Research, 44(19): 1-11, 2016).
	Eltoukhy is directed to methods and systems for determining genetic variants, and teaches fragmenting genomic DNA, and attaching each of the fragments to an adapter comprising a unique barcode and a common sequence tag. Song teaches the NaME-PrO method, and teaches that it can be used to enrich rare mutations prior to sequencing.
	However, neither Eltoukhy nor Song, whether considered alone or in combination, teach or suggest, at least, the combination of claim limitations requiring obtaining a measure of the total number of unique barcodes associated with the mutant target nucleic acid in the enriched portion, obtaining a measure of the total number of unique barcodes associated with the 

Conclusion
Claims 1-3, 6, 15-22, 32-34, 44-47 and 53 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Song was cited in the Information Disclosure Statement submitted January 14, 2020.